DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 03/08/2021 Applicant Arguments/Remarks.
Claims 2-21 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable US 6,487,104 to Takashima (hereafter Takashima) in view of US 8,238,183 to Yoshida et al. (hereafter Yoshida).
Regarding independent claim 2, Takashima teaches a device, comprising: 
a memory cell configured to store a logic state (FIG. 4: memory cell MC01); 
a first capacitor configured to integrate a charge associated with the memory cell during a read operation (FIG. 4: capacitor C2); 
a first cascode coupled with the memory cell and a first node (FIG. 4: transistor Q01 coupled to MC01 and node /BLSA); and 
a second cascode coupled with the first capacitor and the first node (FIG. 4: transistor Q42 coupled capacitor C2 to node /BLSA), wherein the second cascode is configured to isolate the first node from the first capacitor FIGs. 4-5: transistor Q42 is turned off with signal OSWL inactive low to isolate /BLSA from C2).
However, Takashima does not teach the strike through limitation.
Yoshida teaches, in FIG. 2, local data line LIOT coupled to main data line MIOT via transistor Q15.  As long as voltage of LIOT is less than or equal to VBLP+Vtn, where Vtn is threshold voltage of transistor Q15, transistor Q15 is turned on and charges are transferred between LIOT and MIOT.  When voltage of LIOT reaches to a level greater than VBLP+Vtn, i.e. when the voltage of LIOT fails to satisfy a threshold voltage less than or equal to VBLP+Vtn, transistor Q15 is turned off and isolating LIOT from MIOT (see 9:35-37, 10:43-46).  It is seen that the process of charge transferred between LIOT and MIOT is controlled by setting the gate voltage of transistor Q15 to a predetermined voltage, which is VBLP+Vtn in this case.
Since Takashima and Yoshida are both from the same field of endeavor, the purpose disclosed by Yoshida would have been recognized in the pertinent art of Takashima.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the concept taught in Yoshida to the transistor Q42 of Takashima so that transistor Q42 may turns on and off independently when the desired voltage is reached.
Regarding dependent claim 4, Takashima teaches wherein the second cascode is configured to enable a sense window during the read operation based at least in part on the second cascode being coupled with the first capacitor and a sense component (FIGS. 4-5: the sensing window is enabled via charge corresponding to logic states on /BLSA as shown).
Regarding dependent claim 5, Takashima teaches a second transistor coupled with the first capacitor and a second node of the second cascode (FIG. 4: transistor Q44 coupled with capacitor C2 at node N2), the second transistor is configured to precharge the first capacitor to a first voltage during the read operation (FIG. 5: capacitor C2 is precharged when signal transistor Q44 turned off with signal OSRST inactive low and OSDRV at Vaa during time t0-t1).
Regarding dependent claim 6, Takashima and Yoshida teach wherein the second cascode is configured to selectively isolate the first capacitor from the first node during the read operation (FIGS. 4-5: transistor Q42 is turned off with signal OSWL inactive low during read operation. It is seen that transistor Q42 may be independently controlled with on and off if OSWL is biased at desired voltage on /BLSA for logic “1” plus threshold voltage of Q42 instead of Vaa or Vpp).
Regarding dependent claims 7-8, Takashima implicitly teaches a second capacitor coupled with the first node, wherein the second capacitor is configured to transfer an additional charge to the memory cell after the first capacitor is isolated from the memory cell, wherein the second capacitor comprises a parasitic capacitance at the first node (there always parasitic capacitance along the /BL coupled to /BLSA, which continue to charge node /BLSA).
Regarding dependent claim 9, Takashima teaches wherein at least the first node or the first capacitor is configured to discharge a first voltage with a first rate of change (FIG. 5: see rate of discharge on /BLSA between t2-t3 when the memory cell stores a value of “1”).
Regarding dependent claim 10, Takashima teaches wherein at least the first node or the second capacitor is configured to discharge a second voltage with a second rate of change, wherein the second rate of change is greater than the first rate of change (FIG. 5: see rate of discharge on /BLSA between t2-t3 when the memory cell stores a value of “0”).
Regarding dependent claim 11, Takashima teaches wherein the first rate of change and the second rate of change configure a sense window during the read operation (FIGS. 4-5: the sensing window is enabled via charge on /BLSA as shown).
Regarding dependent claim 12, Takashima teaches wherein the memory cell is configured to receive, when the memory cell stores a first logic state, a first amount of charge during the read operation that is greater than a second amount of charge received when the memory cell stores a second logic state (FIG. 5: from /BLSA, it is seen memory cell stored a value of “0” have greater amount of charge than memory cell stored a value of “1”).

Claims 3, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of Yoshida in view of US 6,118,688 to Hirano et al. (hereafter Hirano).
Regarding dependent claim 3, Takashima and Yoshida teach a sense component and configured to selectively couple the first node with the sense component during the read operation after the first capacitor is isolated from the first node (FIGS. 4-5: SA 2 is activated with signal SEN active high).  
Takashima doesn’t teach a first transistor coupled with the first node and the sense amplifier.  
	Hirano teaches a first transistor coupled with a first node and a sense component and configured to selectively couple the first node with the sense component (FIG. 13: transistor 43 coupled DL to SA 3). 
Since Takashima, Yoshida and Hirano are all from the same field of endeavor, the purpose disclosed by Hirano would have been recognized in the pertinent art of Takashima and Yoshida.

Regarding independent claim 13, Takashima teaches a method, comprising: 
transferring a charge associated with a memory cell between the memory cell and a capacitor through a first cascode and a second cascode during a read operation (FIGS. 4-5: charge is transferred on /BLSA through transistors Q01 and Q42), the first cascode being coupled with the memory cell and a first node (FIG. 4: transistor Q01 coupled to MC01 and node /BLSA)), and the second cascode being coupled with the capacitor and the first node (FIG. 4: transistor Q42 coupled capacitor C2 to node /BLSA); 
isolating the first node from the capacitor FIGs. 4-5: transistor Q42 is turned off with signal OSWL inactive low to isolate /BLSA from C2); 
coupling,FIGS. 4-5: /BLSA is coupled to sense amplifier SA 2 with signal SEN active high, after transistor Q42 is turned off); and 
determining a logic state stored on the memory cell based at least in part on coupling the first node with the sense component (FIGS. 4-5: sense the logic state when sense amplifier SA 2 is enabled with signal SEN active high).
Takashima doesn’t teach the strike through limitations.  
see 9:35-37, 10:43-46).  It is seen that the process of charge transferred between LIOT and MIOT is controlled by setting the gate voltage of transistor Q15 to a predetermined voltage, which is VBLP+Vtn in this case.	Hirano teaches a first transistor coupled with a first node and a sense component and configured to selectively couple the first node with the sense component (FIG. 13: transistor 43 coupled DL to SA 3). 
Since Takashima, Yoshida and Hirano are all from the same field of endeavor, the purpose disclosed by Hirano and Yoshida would have been recognized in the pertinent art of Takashima.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
apply the concept taught in Yoshida to the transistor Q42 of Takashima so that transistor Q42 may turns on and off independently when the desired voltage is reached.
to insert a switch between sense node and the sense component as suggested by Hirano to the memory device of Takashima in order to timely control the coupling of the sense component for sensing.
Regarding dependent claim 14, Takashima teaches coupling the memory cell to the digit line that has been charged to a first voltage (FIG. 5: /BL is precharge to Vss, see 10:50-52); and supplying the charge from the capacitor to the memory cell based at least in part on coupling the memory cell to the digit line (FIG. 5: see charge on node /BLSA when transistor Q42 is turned on).
Regarding dependent claim 15, Takashima teaches wherein the charge supplied from the capacitor is associated with the memory cell storing a first logic state, the charge being less than a second charge associated with the memory cell storing a second logic state (FIG. 5: from /BLSA, it is seen memory cell stored a value of “0” have greater amount of charge than memory cell stored a value of “1”).
Regarding dependent claim 16, Takashima teaches isolating the capacitor from the memory cell by deactivating the second cascode based at least in part on transferring the charge between the memory cell and the capacitor (FIGS. 4-5: transistor Q42 is turned off with signal OSWL inactive low during read operation. It is seen that transistor Q42 may be independently controlled with on and off if OSWL is biased at desired voltage on /BLSA for logic “1” plus threshold voltage of Q42 instead of Vaa or Vpp).
Regarding dependent claim 17, Takashima teaches wherein deactivating the second cascode is based at least in part on a voltage across the capacitor being reduced during the read operation (FIGS. 4-5: transistor Q42 is turned off with signal OSWL inactive low during read operation when the voltage of the capacitor is reduced. It is seen that transistor Q42 may be independently controlled with on and off if OSWL is biased at desired voltage on /BLSA for logic “1” plus threshold voltage of Q42 instead of Vaa or Vpp).
Regarding dependent claim 18, Takashima teaches transferring an additional charge from the first node to the memory cell based at least in part on transferring the charge between the memory cell and the capacitor through (there always parasitic capacitance along the /BL coupled to /BLSA, which continue to charge node /BLSA).
Regarding dependent claim 19, Takashima teaches coupling the memory cell to the first node based at least in part on biasing a word line (FIG. 5: WL0 is active high at t0), wherein the first node is configured to couple with the sense component (FIG. 4: /BLSA coupled to SA 2 as shown); and establishing a voltage that is indicative of the logic state stored on the memory cell at the first node based at least in part on coupling the memory cell to the first node (FIG. 5: voltage develop on /BLSA as shown).
Regarding dependent claim 20, Takashima teaches deactivating the second cascode to isolate the first node from the capacitor based at least in part on establishing the voltage at the first node (FIGS. 4-5: transistor Q42 is turned off with signal OSWL inactive low during read operation. It is seen that transistor Q42 may be independently controlled with on and off if OSWL is biased at desired voltage on /BLSA for logic “1” plus threshold voltage of Q42 instead of Vaa or Vpp) and couple the first node with the sense component during the read operation based at least in part on deactivating the first cascode (FIGS. 4-5: SA 2 is enable after transistor Q42 is turned off). Hirano teaches activating the transistor positioned between the first node and the sense component (FIG. 13: transistor 43 coupled DL to SA 3).
Regarding independent claim 21, Takashima teaches a memory device, comprising: 
a memory array comprising a memory cell coupled with a digit line (FIG. 4: e.g. memory array comprising memory cell MC01 coupled to /BL
an inherent controller coupled with the memory array and with a capacitor configured to integrate a charge associated with the memory cell during a read operation (inherent controller for generating signals as shown in FIG. 5), the controller configured to cause the memory device: 
transferring a charge associated with a memory cell between the memory cell and a capacitor through a first cascode and a second cascode during a read operation (FIGS. 4-5: charge is transferred on /BLSA through transistors Q01 and Q42), the first cascode being coupled with the memory cell and a first node (FIG. 4: transistor Q01 coupled to MC01 and node /BLSA)), and the second cascode being coupled with the capacitor and the first node (FIG. 4: transistor Q42 coupled capacitor C2 to node /BLSA); 
isolating the first node from the capacitor FIGs. 4-5: transistor Q42 is turned off with signal OSWL inactive low to isolate /BLSA from C2); 
coupling,FIGS. 4-5: /BLSA is coupled to sense amplifier SA 2 with signal SEN active high, after transistor Q42 is turned off); and 
determining a logic state stored on the memory cell based at least in part on coupling the first node with the sense component (FIGS. 4-5: sense the logic state when sense amplifier SA 2 is enabled with signal SEN active high).
Takashima doesn’t teach the strike through limitations.  
Yoshida teaches, in FIG. 2, local data line LIOT coupled to main data line MIOT via transistor Q15.  As long as voltage of LIOT is less than or equal to VBLP+Vtn, where Vtn is threshold voltage of transistor Q15, transistor Q15 is turned on and charges are transferred between LIOT and MIOT.  When voltage of LIOT reaches to a level greater than VBLP+Vtn, i.e. when the voltage of LIOT fails to satisfy a threshold voltage less than or equal to VBLP+Vtn, transistor Q15 is turned off and isolating LIOT from MIOT (see 9:35-37, 10:43-46).  It is seen that the process of charge transferred between LIOT and MIOT is controlled by setting the gate voltage of transistor Q15 to a predetermined voltage, which is VBLP+Vtn in this case.  
	Hirano teaches a first transistor coupled with a first node and a sense component and configured to selectively couple the first node with the sense component (FIG. 13: transistor 43 coupled DL to SA 3). 
Since Takashima, Yoshida and Hirano are all from the same field of endeavor, the purpose disclosed by Hirano and Yoshida would have been recognized in the pertinent art of Takashima.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
apply the concept taught in Yoshida to the transistor Q42 of Takashima so that transistor Q42 may turns on and off independently when the desired voltage is reached.
to insert a switch between sense node and the sense component as suggested by Hirano to the memory device of Takashima in order to timely control the coupling of the sense component for sensing.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
Applicant argues that Yoshida does not overcome the deficiencies of Takashima because (1) taking action to a set voltage to a predetermined voltage as described in Yoshida is not the same as “failing to satisfy a voltage,” as recited in independent claim 2; (2) Yoshida describes that the circuit become conductive which is not the same as “the second cascode is configured to isolate the first node from the first capacitor” as recited in independent claim 2; (3) Yoshida describes that the circuits become conductive based on the voltage being set to the predetermined voltage, such that the voltage is equal to the predetermined voltage (not less than) which is not the same as “a voltage of digit line failing to satisfy a threshold”, as recited in dependent claim 2.  
From Examiner’s understanding of the pending invention, recited limitation “a second cascode coupled with the first capacitor and the first node, wherein the second cascode is configured to isolate the first node from the first capacitor based at least in part on a voltage of a digit line failing to satisfy a threshold” on lines 6-8 of claim 2, refers to transistor T2 of FIG. 4.  Transistor T2 is described, in paragraph [0069], having a threshold voltage Vtp, receiving a gate voltage of 2casc, transferring charge between Node 1 and Node 2, and being deactivated when voltage at Node 1 reaches 2casc+Vtp.  
isolate node N1 from capacitor Cint 440 based at least in part on a voltage of a digit line failing to satisfy a threshold, such as V2 at Node 1 failing to be less than or equal to 2casc+Vtp.  As long as V2 is less than or equal to 2casc+Vtp, transistor T2 is turned on and charges are transferred between Node 1 and capacitor Cint 440.  In cases V2 is greater than 2casc+Vtp, i.e. when V2 fails to satisfy a threshold voltage less than or equal to 2casc+Vtp, transistor T2 is turned off and isolating node N1 from capacitor Cint 440.  The process of charge transferred between node N1 and capacitor Cint 440 is controlled by setting the gate voltage of transistor T2 to a predetermined voltage, which is 2casc in this case.
Yoshida teaches a similar scenarios.  FIG. 2 of Yoshida teaches a transistor Q15 coupled between local data line LIOT and main data line MIOT for charge transferring.  As long as voltage of LIOT is less than or equal to VBLP+Vtn, where Vtn is threshold voltage of transistor Q15, transistor Q15 is turned on and charges are transferred between LIOT and MIOT.  When voltage of LIOT reaches to a level greater than VBLP+Vtn, i.e. when the voltage of LIOT fails to satisfy a threshold voltage less than or equal to VBLP+Vtn, transistor Q15 is turned off and isolating LIOT from MIOT.  In similar manner, the process of charge transferred between LIOT and MIOT is controlled by setting the gate voltage of transistor Q15 to a predetermined voltage, which is VBLP+Vtn in this case.
As explained above, Yoshida cures the deficiencies of Takashima.  Claims 2-21 therefore maintain rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

March 31, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824